Citation Nr: 0127341	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  01-05 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $5,243.00.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the Committee 
on Waivers and Compromises of the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied waiver of recovery of the veteran's indebtedness.  A 
hearing before the undersigned Veterans Law Judge at the RO 
(i.e. a travel board hearing) was held in September 2001.


FINDINGS OF FACT

1.  The overpayment and resulting indebtedness was mainly the 
result of the veteran's actions.

2.  The veteran's actions in the creation of the debt do not 
constitute fraud, misrepresentation, bad faith, or a lack of 
good faith in his dealings with the government.

3.  Recovery of the indebtedness would seriously impair the 
veteran's ability to discharge his financial obligations, 
would deprive him of basic necessities, and would defeat the 
purpose for which VA disability pension are awarded.


CONCLUSION OF LAW

Recovery of the overpayment of improved pension benefits, in 
the amount of $5,243.00, would be against the standard of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 1.962, 1.965, 3.102 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran was provided with a copy 
of the appealed December 2000 Committee on Waivers and 
Compromises action, and was provided an April 2001 Statement 
of the Case.  These documents provided notification of the 
information and evidence necessary to substantiate this 
claim.  The RO has also made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  Thus, 
under the circumstances in this case, and in light of the 
favorable decision below, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As a preliminary matter, the Board finds that the veteran's 
debt was properly created and calculated.  The regulations 
provide that payments of any kind from any source shall be 
counted as income during the twelve-month annualization 
period in which received unless specifically excluded under 
38 C.F.R. § 3.272. 38 C.F.R. § 3.271 (2001).  Social Security 
benefits are not specifically excluded pursuant to 38 C.F.R. 
§ 3.272 (2001).  Therefore, the Social Security benefits 
which the veteran received are income.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2000), prohibit the waiver of a debt where there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
Similarly, 38 C.F.R. § 1.965(b) (2000), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  A debtor exhibits lack of good faith 
where the debtor's conduct shows an absence of an honest 
intention to abstain from taking unfair advantage of the 
Government.  Any misrepresentation of material fact must be 
more than non-willful or mere inadvertence.  38 C.F.R. § 
1.962(b) (2001).

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a) (2001).  In applying the equity 
and good conscience standard to a case, the factors to be 
considered by the adjudicator are: (1) whether actions of the 
debtor contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his detriment due to his reliance upon the 
receipt of VA benefits.  Additionally, the adjudicator must 
conduct a balancing of the faults, weighing the fault of the 
debtor against any fault attributable to VA.  38 C.F.R. § 
1.965(a) (2001).

The evidence shows that the veteran applied for service 
connection for several disabilities in July 1997, as well as 
for a nonservice connected pension.  The veteran was denied 
service connection for his disabilities, but was granted 
entitlement to a nonservice-connected pension by a rating 
decision dated February 1998.  The veteran was sent a letter 
informing him that his claim was approved, and that he was 
entitled to $707 monthly.  This letter indicated that the 
veteran should inform the VA if his income changed.

The next correspondence of record indicates that the veteran 
was sent a letter dated May 2000, indicating that his pension 
payments were proposed to be stopped because a report from 
the Social Security Administration indicated that he was 
receiving monthly Social Security payments.  Records from the 
Social Security Office indicate that the veteran had filed 
for Social Security in June 1997, and had been approved for 
Social Security benefits in September 1997.

The Committee decision dated December 2000 found that the 
veteran demonstrated bad faith by not reporting his Social 
Security payments as income.  In order to determine whether 
bad faith or misrepresentation exists, the VA must prove a 
willful intent on the part of the debtor.  The burden of 
proof lies solely on the VA.  However, the Board notes that, 
at the time the veteran initially filed for pension, he was 
not in fact receiving Social Security payments, although he 
had applied for such benefits.  Later, when the veteran 
received notice that he was entitled to receive VA pension 
benefits, he was instructed to notify VA if his income 
changed, however, at the time of that notice, he had been 
receiving Social Security benefits for some time, and it is 
reasonable to assume that the veteran felt that his 
additional income was taken into account.

Considering the education and infirmities of the veteran, and 
the fact that the veteran was never asked to submit any 
further income verification or financial status reports, from 
the time he was granted pension benefits in February 1998, 
until he was notified of the overpayment in May 2000, the 
Board finds that the veteran's conduct did not constitute 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, such that a waiver would be precluded.   
As such, the veteran's request for waiver will therefore be 
evaluated pursuant to the principles of equity and good 
conscience.

The Board initially notes that the veteran does bear a large 
portion of the fault in the creation of this debt.  In the 
veteran's application for VA benefits, dated July 1997, the 
veteran checked a box indicating that he had not currently 
applied for, nor was he receiving, any benefits from the 
Social Security Administration.  Although he was not 
receiving any benefits at that time from SSA, the veteran had 
in fact applied a month earlier for Social Security benefits.  
Further, the letter sent to the veteran dated February 1998 
did note that the veteran's pension rate depended on income, 
and was specifically tied to the fact that he was presumed to 
be receiving $0 from Social Security.

However, as noted above, and as noted in the veteran's 
testimony before the undersigned below, due to the veteran's 
education, and medical conditions from which he suffers, it 
is reasonable to believe that the veteran did not understand 
that his Social Security income, which had been granted to 
him during the course of his appeal, had not been taken into 
account when his pension rate was calculated.  The Board 
finds that the VA may also bear some small fault in the 
creation of this debt, in that the veteran was not required 
to submit any financial status reports from the time the 
veteran received entitlement to his pension, until his 
benefits were terminated.  In this regard, it is possible 
that the amount of debt could have been lessened if the 
veteran had been required to send in a financial status 
report earlier.

As to whether collection of the debt would deprive the 
veteran of his basic necessities, the Board notes the 
financial status reports submitted by the veteran dated 
October and December 2000.  Both of these statements indicate 
that the veteran, after discontinuation of his VA pension, 
receives $1,009.00 a month in income, from the SSA, and has 
expenses of $1,864.00.  The Board finds that some of the 
veteran's expenses appear to be somewhat inflated.  In 
particular, the Board notes that an expenditure of $475 a 
month for food, for a single person, seems rather high.  
Further, the veteran had listed his car as part of a 
miscellaneous $260 expenditure a month, as well as reporting 
car payments/repairs of $320 a month.  The Board finds this 
level of expenditure for a car to be somewhat high, 
considering that the veteran listed as his only asset a 1978 
Ford van, valued at $1,000.  The Board also notes that the 
veteran lists credit card debt of $199.00 per month among his 
expenses.  The veteran must accord his debt to the government 
the same consideration given to his other debts.  However, 
even subtracting a significant portion of these questionable 
expenses would still leave the veteran with a deficit in 
income, such that a further reduction in his income could 
deprive the veteran of his ability to provide himself basic 
necessities. 

As to whether recovery of the debt would nullify the 
objective for which benefits were intended, the Board finds 
that the benefits were granted to the veteran due to his 
inability to support himself and his serious medical 
conditions which prevented him from working.  Medical records 
on file confirm that the veteran has several significant 
medical conditions, including bullous emphysema and 
degenerative joint disease of the knees and hips.  As 
recovery of the debt could cause the veteran to have trouble 
supporting himself, recovery of the debt would to some degree 
nullify the objective for which benefits were intended.

Therefore, taking into account the veteran's limited income, 
medical conditions, and minimal assets, recovery of the 
indebtedness would likely result in financial hardship.  
Recovery of the overpayment would further defeat the purpose 
for which the benefits were intended, i.e., to provide the 
veteran with a minimum level of financial security.  As the 
veteran has meager personal assets, it does not appear that 
there was any unjust enrichment of the veteran as a result of 
the overpayment in this case.  Accordingly, the Board is of 
the opinion that recovery of the indebtedness of VA improved 
pension benefits would be against the standard of equity and 
good conscience.  Accordingly, waiver of recovery of the 
overpayment of VA pension benefits in the amount of $5,243.00 
is in order.  38 U.S.C.A. § 5302(a) (West 1991 & 2000); 
38 C.F.R. §§ 1.963(a), 1.965(a) (2001).  The benefit of the 
doubt has been resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(a) (as amended).


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits is granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

